Citation Nr: 1506121	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee degenerative joint disease, status post anterior cruciate ligament reconstruction.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee degenerative joint disease, status post anterior cruciate ligament reconstruction.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1990.  She also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014 the Veteran testified by videoconference from Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A back disorder and a left knee disorder was not present in service or for years thereafter; and no probative evidence links the Veteran's back and left knee problems to service or a service connected disability.  

2.  Tinnitus was not present in service and no probative evidence links tinnitus to service.  

CONCLUSIONS OF LAW

1.  A back disorder was not incurred, and may not be presumed to have been incurred, during active military service; and is not related to service-connected right knee disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  A left knee disorder was not incurred, and may not be presumed to have been incurred, during active military service; and is not related to service-connected right knee disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  Tinnitus was not incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in January and July of 2012  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  These letters informed the Veteran of the criteria for service connection; of the information and evidence needed to substantiate her claims; and of VA's respective duties for obtaining evidence.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records and post-service medical records are in the file.  The Veteran was also accorded appropriate VA examinations.  The Board has reviewed the examination reports and opinions and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests and reported all findings in detail; and provided a sufficient rationale for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to the foregoing, in January 2014 the Veteran testified regarding her claims before the undersigned Veterans Law Judge.  During that hearing the Veterans Law Judge and the Veteran's representative explained the issues and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veterans Law Judge and the Veteran's representative also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate her claims.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence on the issues resolved in this decision is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Merits

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (providing that the Board must review the entire record, but does not have to discuss each piece of evidence).  



A. Back and left knee 

The Veteran seeks service connection for a back disorder (diagnosed in July 2013 as degenerative disc disease), and a left knee disorder, which she suggests may be related to her service-connected right knee disability.  On review of the record the Board finds that the preponderance of the evidence is against these claims.  

As for incurrence during service, in January 1989 the Veteran reported to sick call with complaints of back pain; however, the provider found that she was actually having pleuritic chest pain due to a viral syndrome.  There is no other complaint related to the back, and none regarding the left knee, in any service treatment record.  

The record discloses that the Veteran did not have any back or left knee complaints until about 1992, some 3 years after service and this occurs in the context of a recent skiing accident.  This is further evidence against the claim.  (see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

As for the Veteran's primary contention, service connection on a secondary basis, according to the July 2012 VA examiner it is less likely than not that the Veteran's claimed left knee and back disorders are caused or aggravated beyond natural progression by her service-connected right knee degenerative joint disease disability because the Veteran has no gait abnormalities (which the examiner made a point to observe) and her shoe wear patterns show no evidence of any altered weight bearing.  The examiner explained that without such physical changes there is no objective evidence of added mechanical stress from the right knee to the Veteran's left knee or back.  In July 2013 another VA examiner agreed that the Veteran's left knee and back disorders were not related to service or her service-connected right knee disability.  He pointed out that there is no record of any left knee complaints prior to the Veteran's post-service skiing accident, and that chiropractic records document the Veteran as denying any back problem prior to November 1992.  He further averred that x-ray evidence of "NO significant degenerative change (arthritis) of the left knee" indicated that the Veteran was not favoring her right knee by adding more stress to the left knee, and added that the Veteran's left knee disorder was more likely due to her post-service skiing accident and other post-service falls documented in private chiropractic records.  With regard to the Veteran's back, he explained that "if 'significant' gait abnormality played a role for back issues one would most probabl[y] see 'severe' or 'advanced' DJD[arthritis] of the back;" and multiple levels and more asymmetric arthritis would be shown on the x-rays.  He then opined that the Veteran's back disorder, which he described as mild, was more likely due to the numerous post-service injurious events described in her chiropractic records (e.g., exercising; slipping in mud at home; moving hay; etc.) along with the normal aging process.  No medical evidence contradicts these examiners' conclusions.  At this point the weight of the evidence is decidedly against the claims.  Evans, 12 Vet. App. 22, 30 (it is the responsibility of the Board to weigh the evidence . . .).  

To the extent that the Veteran herself suggests that there may be a causal relationship between her service-connected right knee disability and her current left knee and back complaints, the issue as to whether separate disorders in separate parts of the body are casually related is a medical question that is complex in nature, so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  Accordingly, the Veteran's lay opinion that her current left knee and back complaints may be related to her service-connected right knee disability is of no probative weight.  And it is not argued or shown that she is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  She also has presented no competent medical evidence in support of her lay opinion (see 38 C.F.R. § 3.159(a)(1)); so the record is without any competent medical evidence in support of the claims.  

Under the circumstances described above, the preponderance of the evidence is against these claims for service connection and the benefit-of-the-doubt standard of proof does not apply.  

B. Tinnitus 

Although not documented in service records, in her 2012 claim for service connection, during her July 2012 VA audiology examination, and during her 2014 Board hearing the Veteran complained of ringing in the ears, which she contends began during service.  She reports that she was exposed to loud weapons noise (during grenade, machine gun, and other weapons training), and to "extreme generator noise from the generators that operated the equipment for the mess halls" where she worked as a Cook during service (see, e.g., November 2011 statement from Veteran).  At her hearing she specifically linked it to hand grenade training during basic training.  Her DD-214 reflects that she served for 5+ years in the Army as a Food Service Specialist.  

On VA examination in July 2012 the Veteran reported she had owned a restaurant and then worked in a jail after service, and denied any civilian noise exposure.  Audiometric testing found puretone thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear of 15, 15, 15, 20, and 20, and 10, 15, 15, 15, and 15 in the LEFT ear.  The diagnosis was normal left and right ear hearing.  Although hearing loss was not shown, the examiner explained impulse or continuous noise exposure can cause a temporary hearing loss within 16 to 48 hours after the exposure, and if no recovery occurs, it is a permanent disability.  However, a normal audiogram subsequent to the noise exposure would verify hearing recovery.  Although the Veteran in this case did not have a service separation examination, her normal audiogram in 2012, would establish any future hearing loss she might have, would not be linked with in-service noise.  

As to tinnitus, the examiner remarked she would have to resort to speculation to express an opinion as to the etiology of the Veteran's tinnitus, noting the Veteran had no hearing loss, and there was no mention of tinnitus in the claims file, (apart from the Veteran's contentions).  The Board understands the examiner to mean that since the Veteran does not have the medical condition, (hearing loss) that is a recognized cause for tinnitus, and in view of the fact that tinnitus is a subjective complaint that was first expressed more than 20 years after service, she (the examiner) would be placed in the position of judging the veracity of the Veteran's contentions if she were to express an opinion on etiology, and that this is not the province of medicine.  Thus, her opinion would be speculative.  

The Board, however, has a responsibility to evaluate all the evidence.  Here it is noted that the service treatment records make no mention of tinnitus complaints, and none are expressed until making the claim for benefits, 21 years after service.  This itself tends to weigh against the conclusion that tinnitus was incurred in service.  It also is notable that the service treatment records do show a wide range of complaints, including eye lid pain, knee pain, back pain when breathing and coughing, a finger laceration, diarrhea, vomiting, and a foot injury.  A reasonable inference from this fact is that the Veteran brought her in-service medical problems to the attention of in-service medical staff.  Therefore, the failure to mention tinnitus is an indication she did not experience tinnitus.  

It also is noted that in the Veteran's initial application for benefits, she reported the onset of her tinnitus as January 18, 1984, which was her very first day of active duty.  At her hearing, she testified it started when training with grenades.  It seems very unlikely she would have been transported from the reception station to the grenade range, where she started experiencing a new sensation in her ears, and then make no mention of this in any record until her 2011 claim, a period of 27 years. 

In addition, on a document titled "Tinnitus Questionaire, txt," which the Veteran prepared in 2011, she was asked what she thought may have caused the tinnitus.  She was given several options, including "cold or other illness, ear infection, ear or head injury, exposure to loud noise, etc."  Her response was simply, "Service with US Army."  Such a vague response is in contrast to the more specific contention expressed at her hearing.  That inconsistency raises further doubts as to the reliability of the history she reports, and the probative value to be accorded it.  
Also weighing against the claim is a May 2004 record that apparently was created shortly after the Veteran was involved in an automobile accident.  On this form, she was asked to identify symptoms she noticed since the accident, and a list of 34 were specifically identified.  She indicated she had "Headache," "Neck Pain" and "Neck Stiff."  She did not identify "Ears Ringing" or "Buzzing in Ears" as a symptom which were among the 34 listed.  Since the Form did not ask that she identify new symptoms since the accident, the failure to mention ringing or buzzing in the ears indicates she did not have those symptoms, which is in contrast to her contention she has experienced this since 1984.
 
Lastly, it is noted that the history of the presence of tinnitus since service was made in the context of a claim for monetary benefits, where such a history would support the claim.  That self-interest influence adds yet another element of doubt as to the accuracy of her reported history.  

Taken together, the Board does not find probative evidence that the Veteran's current tinnitus was incurred in service.  The actual service treatment records are silent as to the condition, it was not shown in any record for decades after service, she essentially denied the presence of the condition in 2004, and no medically trained person has expressed the view that it is related to service.  The only evidence suggesting a nexus to service is the history the Veteran now reports, which for the reasons expressed above, the Board does not find persuasive.  In these circumstances, the Board considers the most probative evidence weighs against the claim, and therefore, a basis upon which to establish service connection has not been presented.   







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left knee disability is denied.

Service connection for a back disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


